Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about November 3, 2006, which, to the extent appealed from, denied plaintiffs’ motion for a protective order and directed them to undergo forensic psychiatric examinations by defendants’ expert, unanimously affirmed, without costs.
Plaintiffs, who alleged that they suffered from “multiple chemical sensitivities,” placed their mental conditions in controversy (CPLR 3121 [a]) by asserting in their bills of particulars that they suffered from such mental disturbances as “severe anxiety” and “acute fear of the carc[i]nogenic nature and permanent effects of the chemicals in question” (see Syron v Paolelli, 238 AD2d 710 [1997]; St. Clare v Cattani, 128 AD2d 766 [1987]), and by submitting to an examination by a psychologist to whom their treating physician had referred them (see TOA Constr. Co. v Tsitsires, 4 AD3d 141, 142 [2004]). Concur— Andrias, J.E, Friedman, Sullivan, Williams and Catterson, JJ.